Exhibit 99.1 Kingsway Financial Services Inc. First Quarter Report to Shareholders For the quarter ended March 31, 2011 Kingsway Financial Services Inc.Page 2 Kingsway Financial Services Inc.’s Management Discussion and Analysis The following management’s discussion and analysis (“MD&A”) should be read in conjunction with:(i) Kingsway Financial Services Inc.’s (“Kingsway” or the “Company”) unaudited interim consolidated financial statements as at and for the three months ended March 31, 2011 together with accompanying notes, which have been presented in accordance with International Financial Reporting Standards (“IFRS”) for the first time. This MD&A should also be read in conjunction with the Company’s audited consolidated financial statements for the year ended December 31, 2010, which were prepared in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”) set out on pages 50 to 102 in the Company’s 2010 Annual Report, and the annual MD&A for fiscal 2010 set out on pages 2 to 42 in the Company’s 2010 Annual Report, including the section on risk factors. The Company’s financial results contained herein are reported in U.S. dollars unless otherwise indicated and have been derived from financial statements prepared in accordance with IFRS. As required by the Canadian Accounting Standards Board, the Company adopted IFRS as its financial reporting framework effective for its fiscal year beginning January 1, 2011.The transition date to IFRS is January 1, 2010 and accordingly all prior period results and balances in the financial statements and the MD&A are restated from Canadian GAAP to comply with IFRS.Refer to the “Adoption of International Financial Reporting Standards” section below for a discussion of the impact of adopting IFRS. Non-IFRS Financial Measures The Company uses both IFRS and certain non-IFRS financial measures to assess performance. Securities regulators require that companies caution readers about non-IFRS financial measures that do not have a standardized meaning under IFRS and are unlikely to be comparable to similar measures used by other companies. Kingsway, like many insurance companies, analyzes performance based on underwriting ratios such as combined, expense and loss ratios. The loss ratio is derived by dividing the amount of net claims incurred by net premiums earned. The expense ratio is derived by dividing the sum of commissions and premium taxes and general and administrative expenses by net premiums earned. The combined ratio is the sum of the loss ratio and the expense ratio. A combined ratio below 100% demonstrates underwriting profit whereas a combined ratio over 100% demonstrates an underwriting loss. We believe that consistently delivering an underwriting profit is a key measure of performance of the underwriting business of a property and casualty insurance company. Although there is not a property and casualty industry defined standard that is consistently applied in calculating these ratios, the Company has historically included costs such as corporate office expenses and excluded premium finance revenues whereas other public companies have done otherwise in the calculation of their expense and combined ratios. Readers are therefore cautioned when comparing the Company’s combined ratios to those of other public companies as they may not have been calculated on a comparable basis. Date of MD&A Unless otherwise noted, the information contained in this MD&A is based on information available to management as of June 14, 2011. ADOPTION OF INTERNATIONAL FINANCIAL REPORTING STANDARDS The Canadian Accounting Standards Board requires all publically accountable companies to present their financial statements in accordance with IFRS as the replacement for Canadian GAAP for fiscal years beginning on or after January 1, 2011. Accordingly, the consolidated financial statements of the Company for the year ending December 31, 2011, will be prepared in accordance with IFRS as issued by the International Accounting Standards Board (“IASB”). As these financial statements represent the Company's initial presentation of its results and financial position under IFRS, they were prepared in accordance with International Accounting Standard (“IAS”) 34, Interim Financial Reporting and are using the accounting policies which the Company expects to adopt in its consolidated financial statements for the year ending December 31, 2011 based on currently effective standards. The Company has also presented the following consolidated financial statements prepared on an IFRS basis together with reconciliations to previously reported amounts prepared on a Canadian GAAP basis: As at January 1, 2010 (transition date to IFRS) and March 31, 2010 and December 31, 2010: Balance sheets For the three months ended March 31, 2010 and the year ended December 31, 2010: Statements of Operations Statements of Cash Flows Statements of Changes in Shareholders’ Equity Statements of Comprehensive Income As permitted by the U.S. Securities and Exchange Commission (“SEC”), the Company is not required to provide a reconciliation of its IFRS reported results to U.S. generally accepted accounting principles in its annual consolidated financial statements filed with the SEC. The IFRS consist of the International Financial Reporting Standards and International Accounting Standards (“IAS”) issued or adopted by the International Accounting Standards Board (“IASB”) together with interpretations issued or adopted by the International Financial Reporting Interpretations Committee (“IFRIC”) or its predecessor organization the Standards Interpretations Committee (“SIC”). IFRS is based on a conceptual framework similar to that of Canadian GAAP, but there are differences in recognition, measurement, and disclosure which have been identified and have been addressed in the course of implementing IFRS. In preparation for adoption of IFRS, beginning in November 2008, an IFRS Project Charter and Plan, approved by the Audit Committee, were implemented.All activities required to adopt IFRS were substantially completed in March 2011. Note 2 in the unaudited consolidated financial statements for the three months ended March 31, 2011 and 2010 contains a summary of the accounting policies that were consistently applied in preparation of the consolidated financial statements for all periods presented therein. The following describes the impact of adopting IFRS on the Company’s financial position and results of operations. IFRS 1 - First-time Adoption of IFRS - IFRS 1 First-time Adoption of International Financial Reporting Standards provides guidance on adoption of IFRS from previously followed generally accepted accounting principles and generally requires that all IFRS in effect at the end of the first IFRS annual reporting period be applied retrospectively. However, IFRS 1 does require certain mandatory exceptions and permits certain optional exemptions to full retrospective application of standards in effect on the initial reporting date.In addition, this standard requires that its provisions be applied to the first annual IFRS financial statements as well as each interim financial report that is presented in accordance with IAS 34 Interim Financial Reporting. Mandatory Exceptions The following mandatory exception was applied prospectively at January 1, 2010, the transition date. Hindsight has not been used to revise estimates made under Canadian GAAP and accordingly estimates previously made are consistent with their application under IFRS. The other mandatory exceptions are not applicable to the Company. Optional Exemptions The following optional exemptions that have an impact on the Company’s financial position at the transition date have been applied prospectively: Kingsway Financial Services Inc.Page4 a)IFRS 3 Business combinations The Company has elected to apply IFRS 3 prospectively to business combinations from the transition date of January 1, 2010.The classification and measurement of past business combinations have been based on acquisition date values and the goodwill carrying amount has been based on Canadian GAAP, subject to additional considerations under IFRS 1, Appendix B. b) Cumulative translation differences IAS 21, The Effects of Changes in Foreign Exchange Rates, requires an entity to determine the translation differences in accordance with IFRS from the date on which a subsidiary was formed or acquired. IFRS 1 allows cumulative translation differences for all foreign operations to be deemed zero at the date of transition to IFRS, with future gains or losses on subsequent disposal of any foreign operations to exclude translation differences arising from periods prior to the date of transition to IFRS. Kingsway has elected to deem all cumulative translation differences in the amount of $14.8 million to zero on the transition date to IFRS and the transition date will be the reference point for future foreign entity disposals. c)Designation of previously recognized financial instruments The Company has elected to measure its interest-bearing debt as at fair value, which is recorded as unrealized loss on fair value of debt in the statement of operations.Interest-bearing debt includes: • Senior unsecured debt: • 7.5% senior notes due 2014 • 6% senior unsecured debentures due 2012 • LROC preferred units • Subordinated trust preferred debt The debt instruments listed above had been measured at amortized cost under Canadian GAAP. The fair value election reduces an accounting mismatch in the Company’s statement of financial position because (a) the Company’s investment portfolio, largely consisting of interest-bearing bonds, shares interest rate risk with the Company’s interest-bearing debt, is classified as available for sale and is measured at fair value and (b) the Company manages and evaluates interest-bearing debt on the basis of its fair value. As a result, a previously unrecognized gain of $165.1 million is recognized at the transition date in retained earnings, which is reduced to a $50.1 million gain as of December 31, 2010, due to significant buy-back of debt instruments during 2010 as well as an increase in the Company’s debt fair value per unit during 2010. The per unit debt fair value has increased during 2010 as the debt nears maturity and also due to significant buy-backs. d) Share-based payments Awards granted under the Company’s stock option plan provide for graded vesting, whereby employees vest in the options over a period of time, generally 4 years.IFRS 2 - Share-Based Payments requires that in such cases each vesting tranche is treated as a separate grant resulting in accelerated expense recognition.IFRS 2 requires only prospective implementation. Accordingly $0 and $0.5 million has been charged to retained earnings as of the transition date and December 31, 2010 respectively, with a corresponding increase in contributed surplus as additional compensation expense. e) Other Exemptions The Company has also elected to apply the following IFRS 1 exemptions prospectively on the transition date. There is no impact to the financial statements on adoption of these IFRS 1 elections. • IFRS 4 - Insurance Contracts: The transitional provisions of the standard as discussed below have been adopted. • Share-Based Payment Transactions: IFRS 2 - Share-Based Payments requirements for equity settled share-based payments related to options expected to vest will be estimated at the grant date and adjusted periodically beginning with the transition date. • Investments in Subsidiaries, Jointly Controlled Entities and Associates: Investment in subsidiaries will be based on Canadian GAAP carrying values as the deemed cost under IFRS in the separate financial statements issued on or after transition date. The following describes the impact on the Company’s accounting and reporting policies on adoption of IFRS: a) IAS 27 - Consolidated and Separate Financial Statements Kingsway Financial Services Inc.Page5 In July 2005, Kingsway Linked Return of Capital Trust (“KLROC Trust”), KL LP, Kingsway Note Trust (“KN Trust”), Kingsway ROC GP (“ROC GP”) and Kingsway ROC LLC (“ROC LLC”) were formed in order to provide investors with exposure to a note payable by Kingsway America Inc. (“KAI”) and to provide KAI with financing. The Company was a promoter of these entities. KLROC Trust issued 3,120,000 preferred units at Canadian $25 per unit in an initial public offering. The net proceeds after issuance costs were used to purchase the note payable by KAI. Prior to June 30, 2010, these entities were considered variable interest entities (“VIE”) under Canadian GAAP, but the Company was not considered to be the primary beneficiary. The financial statements of these entities were not consolidated, and the Company accounted for its investments in them using the equity method. In July 2010, the Company purchased additional KLROC units and beneficially owns and controls 74.8% of the issued and outstanding KLROC units.The Company determined that the consolidated financial statements of the KLROC Trust, which financial statements include the accounts of the other aforementioned entities, should be consolidated with the financial statements of the Company beginning July 23, 2010 in accordance with Canadian GAAP. IAS 27 and SIC 12 do not have a concept of VIE and require that a parent consolidate its investments in subsidiaries using the control model where the parent obtains the benefits from the subsidiaries activities. The Company has determined that, under IFRS, these entities were formed under trust agreements that strictly control their activities and the Company obtains the benefits of their activities. Accordingly under IFRS, the Company has consolidated the financial statements of KLROC Trust, which includes the accounts of the other aforementioned entities, beginning January 1, 2010, the IFRS transition date. b) IFRS 4 - Insurance contracts IFRS 4 Insurance Contracts allows insurers adopting IFRS to continue with their existing accounting policies. IFRS also permits entities to continue to apply their existing policies for measuring insurance liabilities, subject to a liability adequacy test. Based on the qualitative and quantitative assessment, there is no significant impact of adoption of IFRS 4. IFRS 4 introduces new disclosures, which will be included in the Company’s annual consolidated financial statements as at and for the year ending December 31, 2011. These disclosures include insurance risk sensitivity analysis showing the estimated impact on income and equity resulting from changes in relevant risk variables and assumptions used in preparing the analysis.New disclosures also include concentration of insurance risk, detailing management’s basis of determining insurance risk concentration. IFRS 4 does not permit off-setting of insurance liabilities against related insurance assets nor income and expenses to be offset from reinsurance amounts. c) IAS 36 - Impairment of Assets IAS 36 requires the recoverable amount of an asset to be measured whenever there is an indication that the asset may be impaired. In addition the standard also requires that intangible assets with indefinite lives and goodwill be tested for impairment annually, by comparing the carrying value with the recoverable amount irrespective of whether there is an indication of impairment. Under Canadian GAAP, an evaluation is performed whenever events or changes in circumstances indicate the carrying amount may not be recoverable. At December 31, 2010, Kingsway had intangible assets and goodwill with carrying values of $40.7 million and $3.3 million, respectively. The Company has performed impairment test for intangible assets and goodwill based on IAS 36 requirements and has concluded that no impairment provision is warranted.These assets were not impaired. d) Share-Based Payment Transactions IFRS 2 - Share-Based Payments requires that forfeitures of equity settled share-based payments which have been granted, are estimated at date of grant and re-estimated each period based on actual experience to determine the compensation expense over the vesting period. The Company has changed its method which was based on actual forfeitures at period end over the vesting period. The estimated periodic compensation expense may differ from the prior accounting policy. ACQUISITIONS On January 4, 2010, the Company and its subsidiary, KAI, acquired certain assets of Itasca Financial, LLC (“Itasca”), a property and casualty insurance industry advisory firm, owned and controlled by Mr. Larry Swets, a former director and current Chief Executive Officer and President of the Company. The consideration for the assets purchased is equal to $1.5 million cash and one million restricted common shares of the Company, payable in three annual installments (refer to note 14 for additional details). Goodwill of $2.5 million was recognized related to the purchase. Effective June 30, 2010, the Company made an investment in JBA Associates, Inc. (“JBA”) for approximately $16.3 million, following which the Company has a 100% interest in JBA. JBA is a managing general agency based in New Jersey that specializes in assigned risk automobile insurance. The acquisition allows the Company to benefit from its institutional knowledge of non-standard automobile and assigned risk business and expand in the agency market. Goodwill of $0.8 million was recognized related to the purchase. An intangible asset was recognized related to the purchase of JBA of $11.7 million related to retention of buyout customers and contract renewals. Subsequent to the acquisition, JBA was renamed Assigned Risk Solutions, Ltd (“ARS”). Kingsway Financial Services Inc.Page6 DISCONTINUED OPERATIONS During 2010, the Company disposed of: • Jevco Insurance Company (“Jevco”); • American Country Insurance Company (“American Country”); and • American Service Insurance Company, Inc. (“American Service”). For further information on the Company refer to the Corporate Overview on pages 3 to 5 of the 2010 Annual Report. Each of the operations above is considered to be discontinued operations and is recorded as such in the statement of operations under the item “Income (loss) from discontinued operations, net of taxes”. In this Management Discussion and Analysis, unless otherwise disclosed, only continuing operating activities of Kingsway are included. CHANGE IN OWNERSHIP On March 30, 2011, KAI sold all of the issued and outstanding shares of its wholly owned subsidiary Hamilton Risk Management Company (“Hamilton”) and its subsidiaries, including Kingsway Amigo Insurance Company, to HRM Acquisition Corp., a wholly owned subsidiary of Acadia Acquisition Partners, L.P. (“Acadia”), in exchange for a $10.0 million senior promissory note due March 30, 2014, a $5.0 million junior promissory note due March 30, 2016, and a Class B partnership interest in Acadia, representing a 40% economic interest. An independent third party holds a Class A partnership interest in Acadia representing a 60% economic interest. KAI will act as the general partner of Acadia. As general partner, KAI has control of the policies and financial affairs of Hamilton, therefore, Kingsway will continue to consolidate the financial statements of Hamilton. Subsequent to March 31, 2011, HRM Acquisition Corp. merged into Hamilton. FIRST QUARTER RESULTS The following information throughout the MD&A presents the financial results as continuing operations unless otherwise specifically stated as discontinued operations. The following table presents the Company’s sources of net loss and combined ratios for the three months ended March 31, 2011 and 2010: Three months ended March 31: (in millions of dollars except per share values) Change Gross premiums written $ $ )% Underwriting loss - Underwriting segment ) ) % Gross margin - Agency and Non-underwriting and Corporateand Other segments ) ) % Investment income )% Net realized gains - )% Net unrealizedloss on fair value of debt ) ) % Miscellaneous loss ) ) % Gain on buy back of debt - )% Interest expense % Amortization of intangibles % Income tax benefit ) ) % Loss from continuing operations ) ) % Net loss ) ) % Diluted loss per share - continuing operations ) ) % Diluted loss per share - net loss ) ) % Book value per share )% Combined ratio % % )% Kingsway Financial Services Inc.Page7 Premiums Three months ended March 31: (in millions of dollars) Change Gross premiums written $ $ )% Net premiums written $ $ )% Net premiums earned $ $ )% The following table provides a breakdown of gross premiums written by line of business: Three months ended March 31: (in millions of dollars) Non-Standard Automobile $ 89.2 % $ 92.0 % Property (including liability) 2.9 % Total Personal $ 93.9 % $ 94.9 % Commercial 5.1 % Total Gross Premiums Written $ 100.0 % $ 100.0 % Gross premiums written decreased by 34.6% in the first quarter to $42.4 million from $64.8 million in the first quarter last year. The significant reduction in premium volume across all segments is a reflection of the Company’s strategy of discontinuing certain lines of business and terminating unprofitable business. The Company reported decreases in gross premiums written in the major lines of business. Non-standard automobile and commercial automobile decreased by 36.6% and 21.2% respectively in first quarter compared to the same period last year reflecting the Company’s decision to terminate unprofitable business and exit certain lines of business. Non-standard automobile continues to be the Company’s primary line of business, accounting for 89.2% of gross premiums written for the three months ended March 31, 2011 compared to 92.0% for the three months ended March 31, 2010. Investment Income Three months ended March 31: (in millions of dollars) Change Investmentincome $ $ )% For the three months ended March 31, 2011, investment income, excluding net realized gains, was $1.1 million compared to $2.8 million for the same quarter of 2010, a 60.7% decrease. The decrease in investment income was primarily a result of decline in interest income on the fixed income securities portfolio due to lower yields as well as the smaller size of the portfolio as a result of reduction in premiums written. Net Realized Gains The table below presents a summary of the net realized gains for the three months ended March 31, with comparative figures: Three months ended March 31: (in millions of dollars) Change Fixed income $ - $ )% For the three months ended March 31, 2011, sales from the securities portfolio were nil compared to net realized gains of $0.3 million for the three months ended March 31, 2010. Kingsway Financial Services Inc.Page8 Underwriting Results - Underwriting Segment Three months ended March 31: (in millions of dollars) Change Underwritingloss $ ) $ ) % Combined ratio % % )% Expense ratio % % )% Loss ratio % % )% The underwriting loss for the Underwriting segment was $9.7 million for the quarter compared to a loss of $16.8 million in the same quarter last year. The underwriting results for the quarter ended March 31, 2011 continue to be negatively affected, though to a lesser extent than during the prior year period, by the performance of lines of business and programs which the Company has previously terminated.Additionally, the results were negatively affected by the adverse operating environment in Florida.The Company continues to address its performance issues through rate and policy form actions; exit from certain states; reductions in new business writings and general shrinkage in its net premium written. Unrealized Loss on Fair Value of Debt The unrealized loss on fair value of debt amounted to $2.6 million for the quarter, primarily due to increase in debt fair value as it nears maturity. The Company has elected to fair value its debt instruments, the details of which are explained in the Adoption of International Financial Reporting Standards section above. Development on Unpaid Claims Three months ended March 31: (in millions of dollars) Favourable (unfavourable) change in estimated unpaid claims for prior accident years (Note 1): $ $ ) As a % of net premiums earned (Note 2): )% % As a % of unpaid claims (Note 3): )% % Note 1 - Increase (decrease) in estimates for unpaid claims from prior accident years reflected in current financial year results Note 2 - Increase (decrease) in current financial year reported combined ratio Note 3 - Increase (decrease) compared to estimated unpaid claims at the end of the preceding fiscal year The Company experienced estimated net favourable unpaid claims development of $0.4 million for the quarter resulting in a decrease of 0.9% to the combined ratio for the quarter compared with estimated net unfavourable unpaid claims development of $5.1 million in the same quarter last year. The favourable development in the quarter was primarily generated by the non standard automobile line of business. During 2010, the Company moved responsibility for evaluating and setting reserves to an internal process, with the objective of increasing consistency and accountability relating to variability of reserves. Reserves were evaluated on a quarterly basis by the Company’s actuaries, with the results then shared with Management, which was responsible for the final setting of reserves. In the year-end full actuarial review process, a loss and loss adjustment expense reserve analysis is completed for each insurance subsidiary.Unpaid claims reserves, allocated loss adjustment expense reserves and unallocated loss adjustment expense reserves are separately analyzed by segment, line of business or coverage by accident year. A wide range of actuarial methods are utilized in order to appropriately measure ultimate loss and loss adjustment expense costs.Many of these methods are designed to properly address changes in claims settlement rate, changes in case reserve adequacy and other operational changes.These methods include Paid Loss Development, Incurred Loss Development, Paid Bornhuetter-Ferguson, Incurred Bornhuetter-Ferguson, Berquist-Sherman Paid Method, Berquist-Sherman Reported and frequency-severity method. Reasonability tests such as average outstanding reserves, ultimate loss trends and ultimate allocated loss adjustment expense to ultimate loss are also performed prior to selection of ultimate losses. Reserves are indicated by segment, line of business or coverage and are separated into case reserves, IBNR reserves and unallocated loss adjustment expense reserves. Kingsway Financial Services Inc.Page9 Expenses General and administrative expenses decreased 17.3% to $17.2 million in the first quarter of 2011 from $20.8 million for the same period last year. This decline in general and administrative expenses is primarily the result of the Company’s cost saving initiatives and resizing of its operations. Commissions and premium taxes declined 42.6% to $7.4 million in the first quarter of 2011 from $12.9 million for the same period last year due to significantly reduced premium volumes. Interest expense on external debt also decreased 62% to $1.9 million in the first quarter of 2011, as compared to $5 million reported for the same period last year due to reduction in outstanding external debt of the Company Interest Expense Interest expense in the first quarter of 2011 decreased to $1.9 million compared to $5.0 million for the first quarter of 2010 as a result of reduced outstanding debt due to debt buy-back activities. Income Taxes Income tax benefit on continuing operations for the first quarter was $0.4 million compared with $2.7 million for the same quarter last year. An increase of $6.4 million in the valuation allowance was recorded in income tax expense in the current quarter. Loss from Continuing Operations and Loss Per Share - Continuing Operations In the first quarter, the Company reported a loss from continuing operations of $17.1 million, compared to a loss from continuing operations of $95.4 million in the first quarter of last year. Diluted loss per share was $0.33 for the quarter, compared to diluted loss per share of $1.83 for the first quarter of 2010. As noted above, the current quarter’s loss is primarily due to underwriting losses, unrealized loss on fair value of debt, and corporate expenses offset by investment income. Income (Loss) from Discontinued Operations In the first quarter of 2011, the Company reported income of nil from discontinued operations, compared to $6.9 in the first quarter of 2010. On January 25, 2010, the Company entered into a definitive purchase agreement with The Westaim Corporation (“Westaim”) to sell all of the issued and outstanding shares of Jevco to Westaim. On March 29, 2010, after receipt of all required regulatory approvals, the sale was completed for a purchase price of C$263.3 million. This was based on 94.5% of the difference between the book value of Jevco as at December 31, 2009 and a dividend of C$10.8 million, an investment portfolio adjustment relating to the change in market value at the closing date and is subject to certain future contingent adjustments. The contingent adjustments include up to C$20.0 million decrease in the purchase price relating to specific future adverse claims development to be determined at the end of 2012.On March 31, 2011 the Company settled the C$20.0 million contingent adjustments related to the Jevco transaction for C$17.8 million, recording a pre-tax loss of $2.3 million. As a result of the disposal of Jevco, the Company realized an after-tax loss of $1.9 million in the first quarter of 2011 and after-tax gain of $8.3 million in the first quarter of 2010. As a result of the disposal of American Country and American Service, the Company realized an after-tax gain of $0.6 million in the first quarter of 2011. Net Loss and Loss Per Share - Net Loss In the first quarter, the Company reported net loss of $18.4 million, compared to net loss of $80.2 million in the first quarter of last year. Diluted loss per share was $0.35 for the quarter compared to loss per share of $1.54 for the first quarter of 2010. Kingsway Financial Services Inc.Page10 Balance Sheet The table below shows a review of selected categories from the balance sheet reported in the financial statements as at March 31, 2011 compared to December 31, 2010. As at (in millions of dollars except per share values) March 31, 2011 December 31, 2010 Change Assets Cash and cash equivalents $ $ )% Investment in securities % Investment in associate % Accounts receivable % Income taxes recoverable )% Funds held in escrow )% Deferred income taxes - Property and equipment )% Goodwill and intangible assets )% Liabilities Unearned premiums )% Unpaid claims )% LROC preferred units % Senior unsecured debentures % Subordinated indebtedness )% Shareholders’ Equity Book value per share )% Cash: The cash and cash equivalents balance decreased to $99.2 million as at March 31, 2011, as compared to $140.6 million as at December 31, 2010. The decrease in cash and cash equivalents is primarilydue to short-term cash balances at December 31, 2010 being reinvested into fixed income investments; paid claim activity; and holding company expenses. Investment in securities: The fair value of the securities portfolio increased 19.8% to $175.7 million, compared to $146.7 million as at December 31, 2010 primarily due to reinvestment of cash equivalents into short form investments. As at March 31, 2011, 96.3% of the fixed income portfolio is rated ‘A’ or better. For a quantitative analysis of the credit exposure of the Company by rating as assigned by S&P or Moody’s Investor Services to its investment in fixed income securities and term deposits, see Note 6 to the financial statements. The table below summarizes the fair value by contractual maturity of the fixed income securities portfolio, which includes term deposits and bonds: Maturity Profile: Due in less than one year 36.7 % Due in one through five years Due after five through ten years Due after ten years Total 100.0 % There were net unrealized gains of $1.7 million on the total securities portfolio at March 31, 2011 which is included as a component of accumulated other comprehensive income, as compared to net unrealized gains of $1.6 million at December 31, 2010. Kingsway Financial Services Inc.Page11 Investment in associate: The Company’s investment in the preferred and common stock of Atlas Financial Holdings, Inc. (“Atlas”) is accounted for under the equity method of accounting and reported as “Investment in associate” in the consolidated balance sheets. See financial statement Note 7 for further details. Funds held in escrow: Funds held in escrow are the remaining proceeds to be received from the 2009 disposal of HI Holdings, Inc. These funds were received in the second quarter of 2011. Income taxes recoverable: Income taxes recoverable decreased during the first quarter of 2011 primarily due to the receipt of income tax refunds that were generated from losses in the prior years. Deferred income taxes: Deferred income taxes have decreased during the first quarter of 2011 as a result of temporary differences relating to severance cost being reduced. The valuation allowance recorded in the balance sheet against the deferred tax asset increased by $3.8 million in the current quarter. This allowance has been established as a result of the continuing losses of the US operations.Uncertainty over the Company’s ability to utilize these losses over the short term has led to the Company recording this additional allowance. Unearned premiums: Unearned premiums decreased 8.2% since December 31, 2010 as a result of lower written premiums. Unpaid claims: The following table presents a summary of the provision for unpaid claims by line of business: (in millions of dollars) Asat Line of Business March 31, 2011 December 31, 2010 Non-Standard Auto $ $ Commercial Auto Other Total $ $ The provisions for unpaid claims decreased by 12.1% to $153.5 million at the end of the first quarter compared to $174.7 million at the end of 2010. The provision for unpaid claims includes case reserves for individual claims of $103.5 million ($118.6 million at December 31, 2010) and a provision for Incurred But Not Reported (“IBNR”) claims which decreased 10.9% to $50.0 million ($56.1 million at December 31, 2010). Book value per share: Book value per share decreased by 11.2% to $2.47 at March 31, 2011 from $2.78 at December 31, 2010 as a result of $18.4 million of net loss in the period and the increase of $2.4 million in the “Accumulated other comprehensive income” component of shareholders’ equity. Kingsway Financial Services Inc.Page12 Contractual Obligations and Related Contingencies Our provision for unpaid claims does not have contractual maturity dates. We have included an estimate of when we expect our unpaid claims to be paid, based on historical payment patterns, in Note 8 of the financial statements. The exact timing of the payment of claims cannot be predicted with certainty. We maintain a securities portfolio with varying maturities and a substantial amount in short-term securities to provide adequate cash flows for the payment of claims. The unpaid claims in Note 8 of the financial statements have not been reduced by amounts recoverable from reinsurers. Information concerning contractual maturities of financial instruments as at March 31, 2011 is shown in Note 8 of the financial statements. For further details on the Company’s long-term debt and interest obligations, refer to Note 18 of the Company’s 2010 audited consolidated financial statements and pages 20 to 22 of the 2010 Annual Report which sets out the Company’s contractual obligations as at December 31, 2010. Information concerning contingencies at March 31, 2011 is described in Note 15 of the financial statements. Liquidity and Capital Resources The purpose of liquidity management is to ensure that there is sufficient cash to meet all financial commitments and obligations as they fall due. The liquidity requirements of the Company’s business have been met primarily by funds generated from operations, from the disposal of discontinued operations, asset maturities and income and other returns received on securities. Cash provided from these sources is used primarily for claims and claim adjustment expense payments, debt servicing, and other operating expenses. The timing and amount of catastrophe claims are inherently unpredictable and may create increased liquidity requirements. As a holding company, Kingsway derives cash from its subsidiaries generally in the form of dividends and management fees to meet its obligations, which primarily consist of interest payments on external debt as well as holding company operating expenses. The Company believes that it has the flexibility to obtain the funds needed to fulfill its cash requirements and also to satisfy regulatory capital requirements. The operating insurance subsidiaries require regulatory approval for the return of capital and, in certain circumstances, prior to the payment of dividends. In the event that dividends and management fees available to the Company are inadequate to service its obligations, the Company would need to raise capital, sell assets or restructure its debt obligations. The Company’s insurance subsidiaries fund their obligations primarily through premium and investment income and maturities in the securities portfolio. During the three months ended March 31, 2011, the cash used in operating activities was $20.5 million. Certain debentures issued by the Company contain negative covenants in their trust indentures, placing limitations and restrictions over certain actions without the prior written consent of the indenture trustees. Included in the negative covenants is the limitation on the incurrence of additional debt in the event that the total debt to total capital ratio or the senior debt to total capital ratio exceed 50% and 35%, respectively. The total debt is calculated on a pro-forma basis taking into account the issuance of additional debt. The debentures also include covenants limiting the issuance and sale of voting stock of restricted subsidiaries, the payment of dividends or any other payment in respect of capital stock of the Company, or the retirement of debt subordinate to the debentures covered by the trust indentures if, after giving effect to such payments as described in the trust indentures, the total debt to total capital ratio exceeds 50%. Throughout 2010 and the first quarter of 2011, the Company has continued to experience losses. The reduction in shareholders’ equity as a result of these ongoing losses can detrimentally impact the Company’s capital flexibility by triggering negative covenants in its trust indentures described above and/or limiting the dividend capacity of the operating subsidiaries. As at March 31, 2011, the Company’s total debt to capital and senior debt to capital ratios were 42.4% and 24.1%, respectively. These ratios have been calculated based on the financial statements prepared in accordance with IFRS, under which the Company’s shareholders’ equity has materially improved primarily due to fair valuation of its external debt. The debt was previously carried at amortized cost under Canadian GAAP. See Adoption of International Financial Reporting Standards section above for details of the transition to IFRS and its impact on financial statements of the Company. The Company launched a debt buyback initiative in 2009, pursuant to which it has retired a substantial amount of its external debt. Details of the buybacks are contained in pages 20 to 21 of the 2010 Annual Report of the Company. These buybacks have resulted in improved debt ratios as well as decreased debt servicing cost. Kingsway Financial Services Inc.Page13 In the United States, a risk based capital (“RBC”) formula is used by the National Association of Insurance Commissioners (“NAIC”) to identify property and casualty insurance companies that may not be adequately capitalized. The NAIC requires that capital and surplus not fall below 200% of the authorized control level. As at March 31, 2011, all U.S. subsidiaries are estimated to be above the required RBC levels except Universal Casualty Company (”UCC”), which has entered into a voluntary runoff pursuant to a comprehensive plan filed with the Illinois Department of Insurance. As discussed in detail in the 2010 Annual Report, in May 2009 the Company placed all of Lincoln General Insurance Company (“Lincoln”) into voluntary run-off, and subsequently on October 19, 2009, with the objective of protecting the interests of the Company’s stakeholders, KAI, an indirect wholly owned subsidiary of the Company, disposed of its entire interest in its wholly owned subsidiary, Walshire Assurance Company (“Walshire”). Walshire was the sole shareholder of Lincoln. All of the stock of Walshire was donated to charities, and with this disposition Lincoln ceased being a member of the Kingsway group of companies. The disposition led to litigation with the Pennsylvania Insurance Department (“DOI”), as discussed in the 2010 Annual Report. In April 2011, the Company entered into a definitive agreement to purchase a minority stake in a newly formed holding company that, subject to regulatory approval, will own a majority of Walshire. The transaction involves a change of control of Lincoln, which must be approved by the DOI. In that connection, the DOI and Kingsway have been discussing a settlement of their dispute, whereby, if the change of control application is approved and the transaction subsequently closes, the litigation involving the DOI, Kingsway and the charities will be discontinued. Critical accounting estimates and assumptions The preparation of financial statements in conformity with IFRS requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the balance sheet date and the reported amounts of revenues and expenses during the reporting period. The year-to-date results of the Company reflect management’s judgments regarding the impact of prevailing global credit and equity market conditions. Given the uncertainty surrounding the continued volatility in these markets, and the general lack of liquidity in financial markets, the actual financial results could differ from those estimates. In addition to the critical accounting estimates and assumptions described on page 26 of the 2010 Annual Report, the Company considers the determination of the fair value of its debt to be a critical accounting estimate. Related Party Transactions Related-party transactions, including services provided to or received by the Company’s subsidiaries, are carried out in the normal course of operations and are measured at the amount of consideration paid or received as established and agreed by the parties.Management believes that consideration paid for such services approximate fair value.For additional details, see Note 14 of the financial statements. On January 4, 2010, the Company and its subsidiary KAI acquired certain assets of Itasca Financial, LLC, a property and casualty insurance industry advisory firm, owned and controlled by Mr. Swets, a former director and current Chief Executive Officer and President of the Company. The consideration for the assets purchased is equal to $1.5 million cash and one million restricted common shares of the Company.The value of the consideration paid was approximately $2.5 million at the time of close. Subsequent to the transaction, certain employees of Itasca are now employees within the KAI group, including Mr. Swets, who was appointed Chief Executive Officer and President of Kingsway effective June 30, 2010. In March 2010, the Company signed an agreement with American Physicians Assurance Corporation (“AP Assurance”) to provide investment management and investment accounting services to the Company, commencing April 1, 2010.Two of the members of the Company’s Board of Directors sat on the board of AP Assurance in March 2010, making it a related party. This agreement is at fair market terms and conditions. In the first quarter of 2010, in addition to a previously agreed retainer of C$0.2 million, the Board of Directors had decided to pay an additional $0.1 million to the Chairman of the Board. This additional payment was made subsequent to the quarter end. The additional payments to the Chairman of the Board in 2010 were due to his increased workload with respect to various matters confronting the Company. Disclosure of Outstanding Share Data As at March 31, 2011, the Company had 52,345,828 common shares outstanding, and there have been no changes up to the reporting date. Kingsway Financial Services Inc.Page14 Summary of Quarterly Results The following table presents the financial results over the previous eight quarters. IFRS Canadian GAAP (in millions of dollars except per share values) Q1 Q4 Q3 Q2 Q1 Q4 Q3 Q2 Gross premiums written $ Net premiums earned Total Revenue ) Net income (loss) from continuing operations ) - Net income (loss) Earnings (loss) per share - continuing operations Basic $ ) - Diluted $ ) - Earnings (loss) per share - net income (loss) Basic $ ) Diluted $ ) Supplementary Financial Information from Continuing Operations Financial Strength Indicators: Some of the key indicators of the Company’s financial strength are as follows: March 31, 2011 December 31, 2010 Senior debt to capitalization ratio % % Total debt to capitalization ratio % % Risk Factors The Company’s 2010 Annual Report includes description and analysis of the key factors and events that could impact future earnings under the heading “Risk Factors” in the section entitled “Management’s Discussion and Analysis”. These factors and events have, for the most part, remained substantially unchanged except as otherwise disclosed herein. Internal Controls over Financial Reporting and Disclosure Controls & Procedures Management of the Company is responsible for designing internal controls over financial reporting for the Company as defined under National Instrument 52-109 issued by the Canadian Securities Administrators.Management has designed such internal controls over financial reporting, or caused them to be designed under its supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of the financial statements for external purposes in accordance with IFRS.There has been no change in the Company’s internal control over financial reporting that occurred during the Company’s most recent interim period that has materially affected, or is reasonably likely to materially affect, the Company’s internal control over financial reporting. Management of the Company is responsible for establishing and maintaining disclosure controls and procedures for the Company as defined under National Instrument 52-109 issued by the Canadian Securities Administrators.Management has designed such disclosure controls and procedures, or caused them to be designed under its supervision, to provide reasonable assurance that material information relating to the Company, including its consolidated subsidiaries, is made known to the Chief Executive Officer and the Chief Financial Officer by others within those entities, particularly during the period in which the interim filings are being prepared. Kingsway Financial Services Inc.Page15 Forward Looking Statements This press release (including the Management’s Discussion and Analysis) includes “forward looking statements” that are subject to risks and uncertainties. These statements relate to future events or future performance and reflect management’s current expectations and assumptions. The words “anticipate”, “expect”, “believe”, “may”, “should”, “estimate”, “project”, “outlook”, “forecast” or similar words are used to identify such forward looking information. Such forward looking statements reflect management’s current beliefs and are based on information currently available to management of the Company. A number of factors could cause actual events, performance or results to differ materially from the events, performance and results discussed in the forward-looking statements. For information identifying important factors that could cause actual results to differ materially from those anticipated in the forward looking statements, see the Company’s securities filings, including its 2010 Annual Report under the heading Risk Factors in the Management’s Discussion and Analysis section. The securities filings can be accessed on the Canadian Securities Administrators’ website at www.sedar.com, and on the EDGAR section of the U.S. Securities and Exchange Commission’s website at www.sec.gov or through the Company’s website at www.kingsway-financial.com. The Company disclaims any intention or obligation to update or revise any forward looking statements, whether as a result of new information, future events or otherwise. Additional Information Additional information relating to the Company, including the Company’s Annual Report and the Company’s Annual Information Form, is on SEDAR at www.sedar.com. Kingsway Financial Services Inc.Page16 Kingsway Financial Services Inc. Consolidated Balance Sheets (In thousands of U.S. dollars, except share amounts) (unaudited) March 31, December 31, January 1, ASSETS Cash and cash equivalents $ $ $ Investment in securities Investment in associate - Accrued investment income Financed premiums Accounts receivable Funds held in escrow - Due from reinsurers and other insurers Deferred policy acquisition costs Income taxes recoverable Deferred income taxes Property and equipment Goodwill and intangible assets Other assets Assets held for sale - - TOTAL ASSETS $ $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY LIABILITIES Loan payable $ $
